I am in accord with the majority opinion except that I do not think the bonds in question could be legally issued without an election. This is a "specified area" school district. Secs. 4341 to and including Sec. 4345, Code 1942, prescribe the requirements for the issuance of bonds of such a district and the handling of the proceeds thereof. These sections expressly require an election to issue the bonds. Sec. 4342 authorizes the election to be called when a petition therefor is signed and filed by twenty percent of the qualified electors of the specified district and Sec. 4341 authorizes the supervisors to issue bonds ". . . at any time within four years after date of election authorizing same as the board may deem best."
But it is said that the foregoing express requirements for issuance of bonds are nulified by the following general, *Page 76 
catch-all, incorporating clause in Sec. 4341 "such area shall be a unit for the issuance of bonds and all provisions of this section and all other provisions of law with reference to the issuance of and payment of bonds and the levy of taxes therefor and all other provisions in connection therewith applying to rural separate school districts or consolidated school districts shall apply to such specified areas.'" Section 6370 authorizes the supervisors to issue bonds of a consolidated school district (not a "specified area" district) without the necessity of an election upon the filing with the Board of Supervisors a petition signed by a majority of the qualified electors of the district. The majority opinion holds that a "specified area" district can do the same thing because of the above quoted incorporating provision in Sec. 4341. I do not think so for these reasons:
1. The catch-all provision says, that "all [other] provisions of this section" shall apply to the issuance of bonds by the "specified area" district. One "other provision" of that section is that the supervisors can issue the bonds "at any time within four years after date of election authorizing same as the board may deem best." Certainly, then, disregarding the fact that the next section (4342) expressly requires an election, the quoted clause incorporates the clause in the same section which authorizes the supervisors to issue the bonds within four years.
2. The incorporating provision is so general, vague and indefinite it would seem impossible, with accuracy, to say just what outside statutes are incorporated into it. It refers to "all other provisions" for issuance of and payment of bonds and levy of taxes for that purpose and "all other provisions in connection therewith." There are "other provisions" in the outside statutes to which these general references could apply, such as method of levying taxes, disbursement of money, etc., other than the necessity, or non-necessity, of an election. Certainly such general, vague terms do not supersede *Page 77 
and nullify an express provision in the same section, and in those following it, requiring an election. By limiting this catch-all provision to the requirements of the statutes to which reference is made do not conflict with the express provisions of the incorporating statutes all the statutes can be reconciled. They cannot be reconciled by permitting general, indefinite, and uncertain reference provisions to nullify express, specific requirements of appellate statutes.
3. It will be noted incorporating section 4341 refers to "rural separate school districts." Now, Sec. 6417, Code 1942, authorizes issuance of separate school district bonds "in the manner provided in the chapter on municipalities." Nowhere and for no purpose does the law authorize municipalities to issue bonds solely on the authority of a petition. They either have the authority by virtue of the statute without prior ascertainment of the will of the electors, or, if such will is required, then it is to be determined by an election. And, it might be added, that so far as my investigation discloses, this is true of all bond-issuing bodies of municipalities, counties and sub-divisions thereof, with the sole exception of consolidated school districts. So that the clause in Sec. 4341 referring to bonds issued by rural separate school districts gives no authority to "specified area" schools to issue bonds on the sole authority of a petition of a majority of the electors.
The majority opinion cites In re Validation Bonds of Orange Grove Consolidated School District, 187 Miss. 373, 193 So. 6. That case is no authority for holding an election unnecessary here. That case dealt with a consolidated district — not a "specified area" district — and the statute expressly authorized the issuance of the bonds without an election upon petition of a majority of the electors, which, as above remarked, is the only instance I have found where such authority could be based alone on such petition. *Page 78 
The majority opinion finds that the dominant policy of the statutes is that no bonds shall be issued without the consent of a majority of the qualified electors. That, no doubt, is correct. But that is not the question here. The question here is the dominant intent as to the method of ascertaining the majority consent. I do not believe the legislature has adopted, or will adopt, as its dominant intent, that the best method of ascertaining the will of the electors is by petition rather than by election. The petition method is too uncertain and dangerous. It is generally known how easily names may be acquired upon petitions. The personal persuasion upon the signers of the one presenting the petition; the interest of the presentor; the realization of the signers, or non-signers, that their position will be known and brought under criticism — these and other elements often make it difficult for persons to refuse to sign petitions. Again, that method is uncertain because it so often happens that signers do not know the full purport and consequences of the petition, as illustrated by the common report of the man who signed a petition for his own death warrant. There is no time or opportunity for calm deliberation on the merits or demerits of the proposition. The Orange Grove case, supra, is a fine illustration of the instability and uncertainty of petitions. There were 161 qualified electors in the Consolidated School District a petition signed by 133 electors was presented the supervisors asking for issuance of bonds of the district. The supervisors so ordered. Proceedings were promptly instituted to have the bonds validated by the chancery court. Within less than two months of the time of signing the petition, 112 of the electors of the district appeared at that validating proceedings and vigorously protested the issuance of the bonds. In other words, in less than two months there was almost a complete reversal of sentiment on the question. The election method is surely more accurate and definite than the petition method in ascertaining the will of the people. Under the election method *Page 79 
publication is made of the amount, interest, maturities, and all details of the bonds proposed to be issued, and other objects for which the proceeds are to be spent. The election is usually some six weeks away. The people have opportunity to calmly weigh and study the merits and demerits of the proposal. They vote in secret. No one need know how any one votes. The personal appeal incident to presenting a petition and the chance of criticism from knowledge of the signing, or nonsigning, of the petition, are lacking. The elector is free to vote his will and his deliberate judgment.
It may well be hoped, at least by the writer, that the Legislature will never adopt as its dominant intent the petition-method of burdening the backs of the people with heavy bond issues and taxes.
McGhee, J., concurs in this opinion.